DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . This action is in response to Applicant’s amendment of 10/27/21, which is entered.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly 
Claims 1 – 8, 11, 12, 14, 16 – 18, 20, and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Shereyk et al (US 2010/0243083 A1) (hereinafter “Shereyk”) in view of Dippel (US 2008/0268763 A1) (hereinafter “Dippel”). Both references are in the Applicant’s field of endeavor, a pressure relief assembly for a vehicle. These two references, when considered together, teach all of the elements recited in claims 1 – 8, 11, 12, 14, 16 – 18, 20, and 21 of this application.
Regarding claim 1, Shereyk discloses a pressure relief assembly (Figs. 18 and 19) comprising: a housing (202) including an air passage chamber (200) having a flap barrier (flapper seat 210) surrounding at least one airflow passage (206); a membrane flap (220) secured within the air passage chamber (Fig. 19), wherein the membrane flap covers the airflow passage in a closed position (Fig. 19), and wherein a portion of the membrane flap is configured to move off the airflow passage into an open position (flap is configured to pivot around unnumbered pivot in Fig. 19); and a noise-dampening seal (204) formed of a noise-dampening material on at least a portion of the flap barrier (rubber, para. [0072], the specification of the present application at para. [0027] identifies rubber as a noise-dampening material), wherein the noise-dampening seal is configured to reduce noise generated by movement of the membrane flap as the membrane flap moves from the open position to the closed position (functional limitation that Shereyk performs as described in para. [0076]), and wherein the noise-dampening seal provides a sealing interface with the membrane flap in the closed position (Figs. 18 
Dippel teaches the housing (12) further comprises upstanding ribs that extend outwardly from a top wall of the housing to a position adjacent to a front outer flange of the housing (see annotated Fig. 1 below, the capitalized annotations denoting claim limitations, in particular the upstanding ribs are the two structures shaped like the state of Utah but rotated clockwise 90 degrees in Fig. 1) to prevent the membrane flap (18) from flapping into a backing wall and the front outer flange (functional limitation that Shereyk modified by Dippel can perform by stopping the rotation of the flap with the ribs before they contact the backing wall and front outer flange), and wherein the backing wall connects the top wall to the front outer flange (annotated Fig. 1 below). It would have been obvious to a person having ordinary skill in the art at the effective filing date of the application to modify the apparatus of Shereyk by adding the upstanding ribs and associated structures as taught by Dippel in order to a) strengthen the housing assembly so that it is more rigid and durable in a vehicle environment, and b) reduce the likelihood of the membrane flap flapping into a backing wall and front outer flange, and the reducing the noise associated with the flapping, because Dippel has two ribs and Shereyk discloses only one stop block in the pressure relief assembly for stopping the rotation of the flap.

    PNG
    media_image1.png
    696
    914
    media_image1.png
    Greyscale

Regarding claim 2, Shereyk as modified by Dippel as described above teaches all the elements of claim 1 upon which this claim depends. However, claim 2 of this application further discloses the housing is formed of a material that is harder than the noise-dampening material. Shereyk does not explicitly contain this additional limitation.
Dippel teaches the housing (frame 12 made of a first harder material) is formed of a material that is harder than the noise-dampening material (seal material 24, para. [0015]). It would have been obvious to a person having ordinary skill in the art at the effective filing date of the application to modify the apparatus of Shereyk to specify that the housing is formed of a material that is harder than the noise-dampening seal material as taught by Dippel in order to make the housing rigid enough to support the 
Regarding claim 3, Shereyk as modified by Dippel as described above teaches all the elements of claim 1 upon which this claim depends. However, claim 3 of this application further discloses the housing is formed of a material that is harder than the noise-dampening material, and wherein at least a portion of the housing is covered with the noise-dampening material. Shereyk further discloses at least a portion of the housing (202, in particular the flapper seat 210) is covered with the noise-dampening material (seal 204, Fig. 18) but does not explicitly disclose the housing is formed of a material that is harder than the noise-dampening material.
Dippel teaches the housing (frame 12 made of a first harder material) is formed of a material that is harder than the noise-dampening material (seal material 24, para. [0015]). It would have been obvious to a person having ordinary skill in the art at the effective filing date of the application to modify the apparatus of Shereyk to specify that the housing is formed of a material that is harder than the noise-dampening seal material as taught by Dippel in order to make the housing rigid enough to support the flap and have the seal soft enough to close off any unevenness to thereby reduce noise passing through the assembly.
Regarding claim 4, Shereyk as modified by Dippel does not explicitly disclose the housing is also formed of the noise-dampening material. However, this limitation would have been obvious to a person having ordinary skill in the art at the effective filling date of the invention to modify the apparatus of Shereyk such that the housing is formed of the same noise-dampening material as the seal as a simple substitution of one known 
Regarding claim 5, Shereyk further discloses the noise-dampening seal (204) is secured on and around the at least a portion of the flap barrier (208, 210, Fig. 18, para. [0072] – [0073]).
Regarding claim 6, Shereyk further discloses the noise-dampening seal (204) is secured below and around lateral portions of the flap barrier (208, 210, Fig. 18).
Regarding claim 7, Shereyk further discloses the noise-dampening seal (204) is secured on and around an entirety of the flap barrier (208, 210, Fig. 18).
Regarding claim 8, Shereyk further discloses the noise-dampening material comprises one or more of rubber, a thermoplastic elastomer, or a thermoplastic vulcanizate (rubber, para. [0072]).
Regarding claim 11, Shereyk as modified by Dippel as described above teaches all the elements of claim 1 upon which this claim depends. However, claim 11 of this application further discloses the upstanding ribs are adjacent to a pivot location of the membrane flap. Shereyk does not explicitly contain this additional limitation.
Dippel teaches the upstanding ribs are adjacent to a pivot location of the membrane flap (18, annotated Fig. 1, above). It would have been obvious to a person having ordinary skill in the art at the effective filing date of the application to modify the 
Regarding claim 12, Shereyk further discloses the noise-dampening seal (204) comprises the noise-dampening material (216) within a retaining track of the pressure relief assembly (channel 214, para. [0073]). 
Regarding claim 14, Shereyk further discloses a retaining track (214) that retains an additional noise-dampening material (216).
Regarding claim 16, Shereyk discloses a pressure relief assembly (Figs. 18 and 19) comprising: a housing (202) including an air passage chamber (200) having a flap barrier (flapper seat 210) surrounding at least one airflow passage (206), a membrane flap (220) secured within the air passage chamber (Fig. 19), wherein the membrane flap covers the airflow passage in a closed position (Fig. 19), and wherein a portion of the membrane flap is configured to move off the airflow passage into an open position (flap is configured to pivot around unnumbered pivot in Fig. 19); and a noise-dampening seal (204) formed of the noise-dampening material (rubber, para. [0072], the specification of the present application at para. [0027] identifies rubber as a noise-dampening material) on at least a portion of the flap barrier (210, Fig. 18), wherein the noise-dampening seal is configured to reduce noise generated by movement of the membrane flap as the membrane flap moves from the open position to the closed position (functional limitation that Shereyk performs as described in para. [0076]), wherein the noise-dampening seal provides a sealing interface with the membrane flap in the closed position (Figs. 18 and 
Dippel teaches the housing (12) further comprises upstanding ribs (see annotated Fig. 1, above), wherein the upstanding ribs extend outwardly from a top wall adjacent to a pivot location towards a front outer flange of the housing (annotated Fig. 1, in particular the upstanding ribs are the two structures shaped like the state of Utah but rotated clockwise 90 degrees in Fig. 1), wherein the upstanding ribs are configured to prevent the membrane flap (18) from flapping into a backing wall and the front outer flange of the housing (functional limitation that Dippel can perform in the configuration of Fig. 1 by stopping the rotation of the flap with the ribs before they contact the backing wall and front outer flange), and wherein the upstanding ribs connect to the backing wall (annotated Fig. 1). It would have been obvious to a person having ordinary skill in the art at the effective filing date of the application to modify the apparatus of Shereyk by adding the rib structure as taught by Dipple in order to a) strengthen the housing assembly so that it is more rigid and durable in a vehicle environment, and b) reduce the likelihood of the membrane flap flapping into a backing wall and front outer flange, and the reducing the noise associated with the flapping, because Dippel has two ribs and Shereyk discloses only one
Shereyk as modified by Dippel does not explicitly disclose the upstanding ribs are formed of a noise-dampening material. However, this limitation would have been obvious to a person having ordinary skill in the art at the effective filling date of the invention to modify the apparatus of Shereyk such that the upstanding ribs are formed of the same noise-dampening material as the seal as a simple substitution of one known element for another to obtain predictable results. MPEP 2143, B. The prior art reference Shereyk contained a product that different from the claimed device by the substitution of one known material for another. The substituted material, rubber, and its functions, are known in the art. One of ordinary skill in the art could have substituted one for the other and the results would have been predictable since molding rubber products is known in the vehicle ventilation art.
Regarding claim 17, Shereyk as modified by Dippel as described above teaches all the elements of claim 16 upon which this claim depends. However, claim 17 of this application further discloses the housing is formed of a material that is harder than the noise-dampening material. Shereyk does not explicitly contain this additional limitation.
Dippel teaches the housing (frame 12 made of a first harder material) is formed of a material that is harder than the noise-dampening material (seal material 24, para. [0015]). It would have been obvious to a person having ordinary skill in the art at the effective filing date of the application to modify the apparatus of Shereyk to specify that the housing is formed of a material that is harder than the noise-dampening seal material as taught by Dippel in order to make the housing rigid enough to support the flap and have the seal soft enough to close off any unevenness to thereby reduce noise passing through the assembly.
Regarding claim 18, Shereyk as modified by Dippel as described above teaches all the elements of claim 16 upon which this claim depends. However, claim 18 of this application further discloses the housing is formed of a material that is harder than the noise-dampening material, and wherein at least a portion of the housing is covered with the noise-dampening material. Shereyk further discloses at least a portion of the housing (202, in particular the flapper seat 210) is covered with the noise-dampening material (seal 204, Fig. 18) but does not explicitly disclose the housing is formed of a material that is harder than the noise-dampening material.
Dippel teaches the housing (frame 12 made of a first harder material) is formed of a material that is harder than the noise-dampening material (seal material 24, para. [0015]). It would have been obvious to a person having ordinary skill in the art at the effective filing date of the application to modify the apparatus of Shereyk to specify that the housing is formed of a material that is harder than the noise-dampening seal material as taught by Dippel in order to make the housing rigid enough to support the flap and have the seal soft enough to close off any unevenness to thereby reduce noise passing through the assembly.
Regarding claim 20, Shereyk further discloses the noise-dampening seal (204) is secured on and around the at least a portion of the flap barrier (210, Fig. 18).
Regarding claim 21, Shereyk discloses a pressure relief assembly (Figs. 18 and 19) comprising: a housing (202) including an air passage chamber (200) having a flap barrier (flapper seat 210) surrounding at least one airflow passage (206); a membrane flap (220) secured within the air passage chamber (Fig. 19), wherein the membrane flap covers the airflow passage in a closed position (Fig. 19), and wherein a portion of the 
Dippel teaches the housing (12) further comprises upstanding ribs that are configured to extend outwardly from a top wall of the housing (annotated Fig. 1, above, in particular the upstanding ribs are the two structures shaped like the state of Utah but rotated clockwise 90 degrees in Fig. 1) to prevent the membrane flap (18) from flapping into a backing wall and the front outer flange of the housing (functional limitation that Shereyk modified by Dippel can perform by stopping the rotation of the flap with the ribs before they contact the backing wall and front outer flange, see annotated Fig. 1), and wherein the upstanding ribs do not anchor the membrane flap (18) to the housing (12, Fig. 1). It would have been obvious to a person having ordinary skill in the art at the two ribs and Shereyk discloses only one stop block in the pressure relief assembly for stopping the rotation of the flap. Dippel does not explicitly disclose the upstanding ribs comprise a tapered tip.
Shereyk teaches the upstanding ribs (ribs of Dippel represented by stabilizing arm 48) comprise a tapered tip (shown in Figs. 3 and 5). It would have been obvious to a person having ordinary skill in the art at the effective filing date of the application to modify the apparatus of Shereyk modified by Dippel by changing the tip of the rib of Dippel which is shown as a sharp corner to a tapered tip as shown by Shereyk in Figs. 3 and 5 in order to smooth out a sharp corner that could cause noise when the assembly is in operation and to increase safety during manufacturing and installation so that the sharp corner of Dippel does not poke the skin of the user.
Claims 9 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Shereyk as modified by Dippel as applied to claims 1 and 16 respectively above, and further in view of Stevenson et al (US 7,077,742 B2) (hereinafter “Stevenson”). Stevenson is also in the Applicant’s field of endeavor, a pressure relief assembly for a vehicle. These three references, when considered together, teach all of the elements recited in claims 9 and 19 of this application. 
Regarding claim 9, Shereyk as modified by Dippel as described above teaches all the elements of claim 1 upon which this claim depends. However, claim 9 of this application further discloses the housing and the noise-dampening seal are integrally molded and formed as a single piece of the noise-dampening material. Shereyk as modified by Dippel does not explicitly contain this additional limitation.
Stevenson teaches the housing (12) and the noise-dampening seal (16) are integrally molded and formed as a single piece (col. 8 lines 40 – 43) of the noise-dampening material (rubber, col. 8 lines 17 – 25). It would have been obvious to a person having ordinary skill in the art at the effective filing date of the application to modify the apparatus of Shereyk by adding integrally molding limitation as taught by Stevenson in order to reduce manufacturing costs since integrally molding eliminates the need to assemble the components later.
Regarding claim 19, Shereyk as modified by Dippel as described above teaches all the elements of claim 16 upon which this claim depends. However, claim 19 of this application further discloses the housing is also formed of the noise-dampening material, wherein the housing and the noise-dampening seal are integrally molded and formed as a single piece of the noise-dampening material. Shereyk as modified by Dippel does not explicitly contain this additional limitation.
Stevenson teaches the housing (12) is also formed of the noise-dampening material (rubber, col. 8 lines 17 – 25), wherein the housing and the noise-dampening seal (16) are integrally molded and formed as a single piece of the noise-dampening material (col. 8 lines 40 – 43). It would have been obvious to a person having ordinary skill in the art at the effective filing date of the application to modify the apparatus of .
Claims 13 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Shereyk as modified by Dippel as applied to claims 12 and 14 respectively above, and further in view of Kraus (US 5,105,731) (hereinafter “Kraus”). Kraus is also in the Applicant’s field of endeavor, a pressure relief assembly for a vehicle. These three references, when considered together, teach all of the elements recited in claims 13 and 15 of this application.
Regarding claim 13, Shereyk as modified by Dippel as described above teaches all the elements of claim 12 upon which this claim depends. However, claim 13 of this application further discloses the noise-dampening material comprises polyurethane foam. Shereyk as modified by Dippel does not explicitly contain this additional limitation.
Kraus teaches the noise-dampening material (seal 25) comprises polyurethane foam (col. 4 lines 54 – 56). It would have been obvious to a person having ordinary skill in the art at the effective filing date of the application to modify the apparatus of Shereyk by adding the noise-dampening material comprises polyurethane foam as taught by Kraus in order to utilize a material that is inexpensive and easy to fabricate into design shapes.
Regarding claim 15, Shereyk as modified by Dippel as described above teaches all the elements of claim 14 upon which this claim depends. However, claim 15 of this application further discloses the additional noise-dampening material comprises 
Kraus teaches the additional noise-dampening material (seal 25) comprises polyurethane foam (col. 4 lines 54 – 56). It would have been obvious to a person having ordinary skill in the art at the effective filing date of the application to modify the apparatus of Shereyk by adding the noise-dampening material comprises polyurethane foam as taught by Kraus in order to utilize a material that is inexpensive and easy to fabricate into design shapes.

Response to Arguments
Applicant's arguments filed 10/27/21 have been fully considered but they are not persuasive. Related to claim 1, Applicant first argues on pages 6 – 11 that the Shereyk and Dippel references fail to disclose or suggest “a housing that comprises upstanding ribs that extend outwardly from a top wall of the housing to a position adjacent to a front outer flange of the housing to prevent the membrane flap from flapping into the backing wall and the front outer flange.” The Office notes that italicized passage was first added to claim 1 in the amendment of 10/27/21, and the Office addresses this functional limitation for the first time in paragraph 7, above.
On pages 7 – 8, Applicant argues it is unclear how the alleged upstanding ribs are connected with the various walls of the frame. In response, the Office maintains that the identification of the upstanding ribs was made sufficiently clear in paragraph 10 and annotated Fig. 1 of Dippel in the non-final action of 8/31/21 by the label “RIBS” and a lead line drawn to the structure in Dippel corresponding to the claim limitation of 
Applicant further argues on pages 8 – 9 that “it remains unclear as to how the figure alone can teach that the alleged ribs are configured to prevent the member flap from flapping into the alleged backing wall and front outer flange.” In response, the Office points out that this functional limitation was added to claim 1 for the first time in the most recent amendment. The Office addresses this functional limitation in paragraph 7, above. Furthermore, the limitation argued by Applicant is a functional limitation in an apparatus claim and describes an intended operating condition of pressure relief assembly and not its structure. “’[A]pparatus claims cover what a device is, not what a device does.’ Hewlett-Packard Co. v. Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990) (emphasis in original). A claim containing a ‘recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus’ if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987).” MPEP 2114, II. The Office sufficiently addresses how Shereyk as modified by Dippel is capable of performing the recited function in paragraph 7, above.
On pages 10 – 11, Applicant further argues there is no motivation to combine Shereyk with Dippel because Shereyk already teaches the solution used to support the motivation to combine. In response, the Office has modified its motivation to combine due to the amendment to claim 1 to better identify the motivation to combine in 
Related to independent claims 16 and 21, Applicant makes the same arguments as for claim 1 on pages 11 – 12 of the Remarks. Namely, Applicant argues that Dippel fails to clearly show the upstanding ribs, and there is no motivation to combine Shereyk and Dippel. In response, the Office likewise relies on its responses related to claim 1 above as its response to the arguments for claim 16 since the wording of claims 16 and 21 is very similar to that of claim 1. Instead of referring to paragraph 7, above, the Office refers to paragraph 22, above, related to claim 16. The Office refers to paragraph 30, above, for reference to claim 21 instead of claim 7 for claim 1.
As to all other claims in this application, because Applicant has relied upon its assertions regarding the independent claims as the basis for patentability, there are no specific grounds regarding the rejections of these claims that need to be addressed.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHILLIP DECKER whose telephone number is (571)270-3088. The examiner can normally be reached Monday - Friday 8:30 - 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Hoang can be reached on 571-272-6460. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/STEVEN S ANDERSON II/Primary Examiner, Art Unit 3762